FILED
                           NOT FOR PUBLICATION
                                                                            DEC 14 2017
                   UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   15-16115

              Plaintiff-Appellee,                D.C. Nos.    1:14-cv-00984-AWI
                                                              1:13-cr-00032-AWI-
 v.                                              BAM-1

ABEL HERIBERTO FABIAN-
BALTAZAR, AKA Abel Heriberto                     MEMORANDUM*
Fabia Baltazar,

              Defendant-Appellant.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Anthony W. Ishii, District Judge, Presiding

                     Argued and Submitted December 4, 2017
                            San Francisco, California

Before:      KOZINSKI and HURWITZ, Circuit Judges, and KEELEY,**
             District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Irene M. Keeley, United States District Judge for the
Northern District of West Virginia, sitting by designation.
                                                                                page 2
      The district court didn’t err by enforcing Fabian-Baltazar’s express waiver

of his right to bring a 28 U.S.C. § 2255 petition. See United States v. Abarca, 985
F.2d 1012, 1014 (9th Cir. 1993). “[A] plea agreement that waives the right to file a

federal habeas petition pursuant to 28 U.S.C. § 2255 is unenforceable with respect

to an IAC claim that challenges the voluntariness of the waiver.” Washington v.

Lampert, 422 F.3d 864, 871 (9th Cir. 2005). But, even construed liberally, Fabian-

Baltazar’s pro se habeas petition didn’t challenge the voluntariness of his collateral

appeals waiver. See Estelle v. Gamble, 429 U.S. 97, 106 (1976).


      AFFIRMED.